

115 HR 4421 IH: To amend title 23, United States Code, with respect to vehicle weight limitations, and for other purposes.
U.S. House of Representatives
2017-11-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 4421IN THE HOUSE OF REPRESENTATIVESNovember 16, 2017Mr. DeSaulnier (for himself, Mr. Rodney Davis of Illinois, Mr. DeFazio, and Mr. Smucker) introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo amend title 23, United States Code, with respect to vehicle weight limitations, and for other
			 purposes.
	
 1.Vehicle weight limitations-Interstate SystemSection 127 of title 23, United States Code, is amended by adding at the end the following:  (u)Electric vehiclesA vehicle, if propelled exclusively by means of electric battery power, may exceed any vehicle weight limit (up to a maximum gross vehicle weight of 82,000 pounds) under this section by an amount that is equal to the difference between—
 (1)the weight of the vehicle attributable to the electric batteries and wiring system of the vehicle; and
 (2)the weight of a comparable diesel tank and fueling system.. 